Citation Nr: 0833179	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  04-43 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1969 to September 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied entitlement to the 
benefits currently sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Jackson in January 2006 to 
present testimony on the issue on appeal.  The hearing 
transcript has been associated with the claims file.  The 
Board remanded the claim in August 2007 for further 
development. 


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam and is 
presumed to have been exposed to herbicide agents. 

2.  The veteran does not have a headache disorder which is 
related to service.

3.  Service connection is in effect for post-traumatic stress 
disorder, rated at 30 percent; diabetes mellitus, rated at 20 
percent; tinnitus, rated at 10 percent; and scars, rated 
noncompensably.  The veteran's combined evaluation is 50 
percent.  

4.  The preponderance of the evidence is against a finding 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
service-connected disabilities.




CONCLUSIONS OF LAW

1.  A headache disorder was not incurred or aggravated in the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

2.  The criteria for a total disability evaluation based on 
individual unemployability are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 
4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in August 2007, the Appeals 
Management Center (AMC) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the notice informed the 
veteran of information and evidence necessary to substantiate 
the claims for service connection and a total disability 
rating based on individual unemployability.  This notice also 
included an explanation of the relative burdens of VA and the 
veteran, relating to the information and evidence that VA 
would seek to provide and that which he was expected to 
provide.  The notice also informed the veteran of information 
and evidence that governs the initial assignment of a 
disability evaluation and the regulations regarding the 
effective date of the establishment of service connection.  
In response to this notice, the veteran notified VA in 
September 2007 that he had no further information or evidence 
to submit relative to his pending claims, and that he wished 
VA to proceed with his appeal.  

Although this notice was delivered after the initial denial 
of the claims, the AMC subsequently readjudicated the claims 
based on all the evidence in the January 2008 supplemental 
statement of the case (SSOC).  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
notification letter followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).  Thus, the veteran was not precluded from 
participating effectively in the processing of his claims and 
the late notice did not affect the essential fairness of the 
decision.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service treatment records have been associated with 
the claims file.  All identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated and a medical opinion has been sought in 
conjunction with his claims.  The duty to assist has been 
fulfilled.

Service Connection

The veteran seeks service connection for headaches, which he 
contends initially manifested in service when he sustained a 
concussion in combat.  Alternatively, he contends that his 
headaches also may be caused by his exposure to Agent Orange.  
In order to establish direct service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2007); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Service treatment records confirm that in April 1970, the 
veteran sustained a concussion from a blow to the head from a 
hostile explosive device.  Immediate treatment notes 
indicated post-concussion phenomena.  The following month, 
the veteran reported to sick call due to complaints of severe 
headaches.  In June 1970, he continued to have headaches.  As 
a result, he underwent a neurological consult.  The veteran 
reported having had headaches since the age of 18, but having 
them increase in frequency and strength after his concussion.  
Upon examination, there was no evidence of an organic 
disease.  The impression noted was post-concussion neurosis.  

A psychiatric consultation followed in June 1970, in which 
the veteran repeated his history of headaches, and their 
increasing intensity after the concussion.  The psychiatrist 
found no evidence of a psychiatric illness, though he did 
note an impression of passive aggressive personality.  He 
further indicated that the veteran's tension headache was 
consistent with his personality.  The veteran separated from 
service two months later, after a medical board found him 
unfit for combat duty, due to his headaches and bilateral leg 
pain. 

On the basis of this in-service event and the veteran's 
current contentions, he was scheduled for a VA examination to 
determine the nature and etiology of any headache disorder 
diagnosed.  In October 2007, a VA physician reviewed the 
claims file and examined the veteran.  His review included 
records relating to the veteran's in-service concussion, 
documentation of a post-service head injury in a motor 
vehicle accident in 1992, and the veteran's current 
contentions regarding the severity of his headaches.  
Specifically, the veteran reported that his headaches are 
bifrontal in location, throbbing in nature, occur later in 
the day, and last for hours.  The veteran also estimated that 
in the past six months, he had 200 headaches which have 
caused him to seek a dark room to lie down in.  

Objective neurological examination was negative for 
abnormalities.  In particular, reflexes, motor strength, and 
sensation were all intact.  Based on this exam, the veteran's 
reports, and the review of the file, the physician found "no 
creditable evidence of a headache disorder."  He found the 
veteran's statement that he has had 200 prostrating headaches 
in the past six months to be disingenuous, given the lack of 
any treatment for headaches in the substantial medical 
record.  The physician concluded that the medical evidence 
did not support a diagnosis of a headache disorder for this 
veteran.

A finding that the veteran does not have a current headache 
disability results in the claim of service connection not 
being substantiated and the analysis would end in a denial.  
The Board, however, in giving the veteran the benefit of the 
doubt, finds that he currently does have a headache disorder, 
as he is competent to assert that he has headaches, and his 
current statements are credible, given the evidence of record 
showing complaints of headaches. 

The veteran's claim, however, still fails, as there is no 
credible showing of continuity of symptomatology, nor of any 
other relationship to service.  The veteran separated from 
service in September 1970.  Post-service records include a 
May 1971 VA examination, at which time the veteran noted his 
history of experiencing headaches after the in-service 
concussion.  The examiner noted, however, that there was no 
evidence nor complaint of headaches during the recent history 
or on clinical examination.  The veteran did offer complaints 
of having headaches on a May 1976 VA examination that was 
conducted in conjunction with an evaluation of his service-
connected anxiety disorder.  However, no clinical diagnosis 
of a headache disorder was rendered.  

The record is otherwise notably absent any consistent 
complaints of headaches until February 1992, when the veteran 
sustained, among other injuries, a closed head injury in a 
motor vehicle accident.  By his follow-up treatment in June 
1992, however, the veteran denied any headaches or seizures.  
Additional private records date from September 1994 to May 
2003.  The sole mention of headaches is in April 1997, at 
which time the veteran had vague complaints of severe 
headache at times, but did not provide further information or 
seek any type of treatment.  

The veteran made two statements regarding experiencing 
occasional headaches after returning from Vietnam in the 
context of VA examinations for his service-connected 
psychiatric disorder.  See VA exam reports, March 1998 and 
November 2003.  Concurrent VA outpatient clinical records 
dating from July 1997 to August 2005, however, are all silent 
for complaints of headaches.  This includes the veteran's 
records relating to his treatment in VA pain clinics in 2004, 
which speak only to the his back and shoulder complaints.  

Based on a review of these records, there is no continuity of 
symptomatology from the in-service concussion to the present 
time.  As shown above, while the veteran complained of 
headaches in 1970 in service after the concussion, he denied 
such complaints after service from 1971 until 1992.  At that 
time, the veteran sustained a serious head injury in a car 
crash and complained of increasingly severe headaches.  
Thereafter, he began to more consistently report headaches to 
VA in official settings, e.g., his VA psychiatric 
examinations in 1998 and 2003; however, in his regular, 
ongoing treatment for various pain-related complaints fails 
to show any suggestion of treatment for pain in his head.  
See, e.g., VA Pain Clinic notes in 2004.  

While the veteran's statements regarding having a current 
headache disorder are credible, those in which he states that 
his headaches have occurred since the in-service concussion 
are not. First, the medical evidence between 1971 and 1992 
shows otherwise.  Second, the veteran's complaints after his 
1992 head injury are not consistent, as they are mentioned on 
VA exams, but not in on-going treatment for pain disorders.  
On this evidence, service connection is not warranted under 
38 C.F.R. § 3.303(b), as a continuity of symptomatology has 
not been shown.

Moreover, there is no competent medical evidence showing that 
a current headache disorder is otherwise related to the 
veteran's service, including his concussion in service.  In 
the October 2007 VA exam, the reviewing physician reported 
that the veteran's postservice motor vehicle collision was a 
much more severe injury [than the concussion in service] and 
was much more likely to cause a headache disorder.  This 
opinion was given to the extent that the veteran possibly had 
a headache disorder.  The physician explained that while 
concussions certainly can cause headaches, there was no 
evidence in the record that this veteran had a significant 
headache disorder following discharge from the military, 
pointing to the veteran's denial of headaches on the May 1971 
VA exam.  The physician also pointed out the lack of evidence 
linking Agent Orange exposure to headaches and specifically 
found against such a connection.  

While the veteran himself has described in his hearing before 
the undersigned that he has headaches which are related to 
service, he is not competent to offer opinions regarding the 
etiology of a medical disorder.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  

The veteran's alternative argument is that his headaches are 
the result of his exposure to Agent Orange in Vietnam.  
Regulations provide that a disease associated with exposure 
to certain herbicide agents listed in 38 C.F.R. § 3.309(e) 
will be considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during such period of service.  
38 C.F.R. § 3.307(a).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).  
The veteran's personnel records demonstrate that he did, in 
fact, serve in the Republic of Vietnam during this time 
period and is in receipt of the Combat Action Ribbon and the 
Purple Heart medal for that service.  Therefore, he is 
presumed to have been exposed to herbicides.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) 
are met, even though there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied.  38 
C.F.R. § 3.309(e).  Notably, the disorder at issue in this 
case, one of headaches, is not a listed condition.  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442- 41,449, and 61 
Fed. Reg. 57, 586-57, 589 (1996); Notice, 64 Fed. Reg. 59, 
232- 243 (Nov. 2, 1999).  Accordingly, presumptive service 
connection for headaches based on the veteran's exposure to 
herbicides is not warranted.  Additionally, as noted above, 
there is no competent medical evidence linking a current 
headache disorder to service, including any exposure to Agent 
Orange.

In the absence of medical evidence linking a current headache 
disorder to service, the Board must find that the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt provision does not apply.  
Therefore, service connection for a headache disorder is not 
warranted. 

Total Disability Evaluations Based on Individual 
Unemployability

The veteran seeks a total disability rating for compensation 
based on unemployability of the individual (TDIU).  
Entitlement requires the presence of an impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a  
determination, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the  
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by non-service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The governing regulations provide that, to qualify for a 
TDIU, if there are two or more service-connected 
disabilities, as here, at least one shall be rated at 40 
percent or more, and there shall be sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).  If the evidence demonstrates 
that the veteran is unemployable by reason of his service-
connected disabilities, but fails to meet these percentage 
standards, the claim shall be submitted to the Director of 
Compensation and Pension Service for extra-schedular 
consideration.  38 C.F.R. 
§ 4.16(b).  

The veteran initiated his claim for a TDIU in May 2003.  As 
of that time, service connection is in effect for post-
traumatic stress disorder, rated at 30 percent; diabetes 
mellitus, rated at 20 percent; tinnitus, rated at 10 percent; 
and scars, rated noncompensable.  The veteran's combined 
evaluation is 50 percent.  Based on these evaluations, the 
veteran's disabilities not meet the percentage requirements 
for a TDIU under section 4.16(a).  There is no one disability 
rated at 40 percent or more; nor is the combined evaluation 
70 percent or more.

The question, therefore, is whether the veteran's claim 
should be referred for extraschedular consideration under 
38 C.F.R. § 4.16(b).  To do so, the evidence must show that 
the veteran is factually unable to secure employment by 
reason of his service-connected disabilities.  As will be 
explained below, such is not the case here.  Instead, the 
evidence supports a finding that the veteran's unemployable 
status is, at least in part, due to nonservice-connected 
disabilities. 

The veteran argues that he had to quit his job driving 
commercial trucks for a gas company due to his service-
connected diabetes mellitus.  In support of his claim, he 
submitted an April 2003 letter from his former employer, 
which essentially stated that due to his insulin-requiring 
diabetes mellitus, the veteran was disallowed by law to drive 
a commercial truck for their company.  The letter also cited 
the veteran's back and leg problems as affecting his ability 
to do his job.  The employer indicated that because of these 
limitations, he had no choice but to lay the veteran off 
permanently.  

As noted above, service connection is in effect for diabetes 
mellitus; however, it is not in effect for the veteran's back 
and leg disorders, which he has maintained are solely the 
result of his post-service motor vehicle accident.  
Regardless, the question in a TDIU claim is not whether the 
veteran can maintain the particular requisites of his current 
position, but rather, whether the veteran is capable of 
performing the physical and mental acts required by 
substantially gainful employment generally.  See VanHoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  

The effects of the veteran's service-connected diabetes 
mellitus and post-traumatic stress disorder on his ability to 
work are central to this case.  Notably, the veteran has not 
alleged, and the evidence does not show, that his service-
connected tinnitus and scars prevents him from following and 
securing a substantial gainful occupation.  As the veteran's 
service-connected tinnitus and scars have a negligible effect 
on his ability to secure and maintain employment, they will 
not be further discussed. 

Referable to his diabetes, the veteran testified in April 
2005 at a hearing at the Regional Office before a Decision 
Review Officer.  He stated at that time that his diabetes 
slowed him down and made him feel sluggish.  His January 2006 
testimony before the undersigned was similar, in that he said 
that activities like yard work took longer than they used to, 
as he gets short of breath.  He did not contend that he was 
physically unable to do such tasks.

The veteran's November 2002 VA examination shows that the 
veteran exercised by walking twice a week.  He took both oral 
medication and daily insulin injections.  His diet was 
restricted.  He was scheduled to see his diabetic care 
provider every four months.  Subsequent outpatient clinical 
records show that in February 2003, his activity was 
restricted due to increased pain of the left femur with a 
pin, and he was unable to walk far.  Due to poor control of 
his blood sugar level, in April 2004, changes were made in 
his insulin dosage, and he was instructed to use it according 
to a sliding scale provided.  In November 2004, the examiner 
noted again that the veteran was not exercising due to an 
injured lower back.  There was an additional change in the 
veteran's insulin dosage, with an increase to be made for 
each 30 mg rise in blood sugar.  In a February 2005 surgical 
consultation for an unrelated disorder, the veteran's blood 
sugar was noted to be uncontrolled and that he was unable to 
undergo surgery without better blood sugar control.  A thirty 
pound weight loss was recommended.  However, he continued to 
gain weight due to noncompliance with his diet restrictions, 
as noted in August 2005, and his diabetes remained 
uncontrolled.

Despite the veteran's poor and sometimes suboptimal control 
of his diabetes, at no point has a physician recommended or 
required that he regulate his activities, either social or 
occupational, in any way.  He has been counseled to exercise 
so that he may lose weight and regain better control of his 
diabetes.  In fact, the only regulation of activities seems 
to be in conjunction with his severe back and leg disorders, 
for which service connection is not in effect.  Nor has the 
disability caused any hospitalizations.  So long as he is 
able to have access to his insulin injections, even if there 
are multiple and changing numbers of injections per day, 
there is no further limitation on his ability to earn a 
living wage due specifically to his diabetes mellitus.  In 
sum, the veteran's diabetes mellitus does not prevent him 
from securing and maintaining substantially gainful 
employment.

Referable to the veteran's psychiatric disorder, his November 
2003 VA examination demonstrated that he enjoyed gardening, 
though he noted that his ability to do so was limited by his 
back disorder.  He also reported that he attended church 
regularly with his wife of nearly 40 years.  His primary 
symptoms were avoidance behavior in terms of movies and 
conversations about war, sleep disturbances, and depressive 
symptoms.  Objective examination found the veteran to be 
alert and oriented to his surroundings.  His speech and 
thought processes were normal.  His judgment was intact.  The 
veteran's memory was noted to be adequate.  He did not suffer 
from delusions or hallucinations, and he denied suicidal and 
homicidal ideation.  On the basis of this exam, the 
psychiatrist estimated a Global Assessment of Functioning 
(GAF) score of 60, which is indicative of moderate difficulty 
in occupational functioning, according to the Fourth Edition 
(DSM-IV) of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders.  

These psychiatric symptoms, while disabling, do not prevent 
the veteran from securing and maintaining substantially 
gainful employment.  To review, objective testing showed that 
his thought, memory, and speech functions were adequate and 
he was without gross behavioral problems like suicidal and 
homicidal ideations.  Furthermore, he was able to interact 
with others, as evidenced by his long-term relationship with 
his wife and his willingness to attend church regularly.  A 
GAF score of 60, while confirming some difficulty, 
presupposes that there is not total occupational impairment.  
He has required no psychiatric hospitalizations which would 
interfere with employment.  The veteran's PTSD does not 
preclude him from all employment.

The Board notes that in February 2005, Social Security 
Administration (SSA) disability benefits were awarded the 
veteran based on the diagnoses of diabetic neuropathy and 
discogenic and degenerative disorders of the back.  The SSA 
decision and the records on which it was based are of record 
and have been reviewed.  However, the Board is bound in its 
decisions by the Code of Federal Regulations, the Secretary's 
instructions, and the precedent opinions of the chief legal 
officer of VA.  38 U.S.C.A. § 7104(c) (West 2002).  As such, 
the Board is not bound by the findings of disability and/or 
unemployability made by other agencies, including SSA.  See 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  The Board 
must make an independent determination based on the 
applicable regulations.  In this case, in September 2005, VA 
denied service connection for diabetic neuropathy.  The 
veteran does not contend he is entitled to, nor has VA 
granted, service connection for his back disorder.  
Therefore, as nonservice-connected disorders, their effects 
may not considered in determining whether a TDIU is 
warranted. 

In sum, the preponderance of the evidence is against a 
finding that the veteran's service-connected disabilities 
alone are of sufficient severity to produce 






	(CONTINUED ON NEXT PAGE)


unemployability.  Accordingly, the benefit of the doubt 
provision does not apply.  A TDIU is not warranted. 


ORDER

Entitlement to service connection for a headache disorder is 
denied.

Entitlement to a total disability rating based on individual 
unemployability is denied.


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


